Mr. Justice MacLeary
delivered the opinion of the Court as follows:
The appellant in this case with two others was convicted on April 24, 1903 of the theft of cattle and they were sentenced to four months and one day of imprisonment and tho accessory penalties. The facts constituting the offense are thus set forth in the judgment of conviction, to wit:
“Firs: Finding that it lias been proven that on a night in the month of December, 1901, the individuals Obdulio Santiago Castro, Jesús Hernández Márquez and Fernando Hernández Márquez, took'away from the place where they were grazing, without using force or violence, and with intent to profit thereby, some black cattle, which were seized by the insular police on the property of the aforesaid Márquez Hernández, and have been appraised by experts at five hundred pesetas”.
Santiago only of the three defendants appealed and he did not follow his case to this court. No counsel appeared for him and the record comes up on the bare facts. We have carefully examined the same and find no error in the judgment of the trial court and the same is accordingly affirmed.

Affirmed.

. Chief Justice Quiñones and Justices Hernández and Sulzbacher concurred.
Mr. Justice Figueras did not sit at the hearing of this case.